4

Case 3:17-cv-01183-RDM Document 103 Filed 03/06/20 Page 1 of 4

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEMIAN,
Plaintiff,
:  3:47-CV-1183
v. : (JUDGE MARIANI)
DEPARTMENT OF MILITARY AND
VETERANS’ AFFAIRS - GINO J.
MERLI VETERANS CENTER,

Defendant.

SPECIAL VERDICT QUESTIONS
Case 3:17-cv-01183-RDM Document 103 Filed 03/06/20 Page 2 of 4

Question 1

Did the Department of Military and Veterans’ Affairs - Gino J. Merli Veterans Center
terminate Michael Semian’s employment on the basis of his sex, that is, he is a gay male
who does not conform to the stereotypes of his gender in violation of Title Vil and the

Yes__=—s—s—s No JK

lf you answered “Yes” to Question 1, proceed to Question 2.

Pennsylvania Human Relations Act?

If you answered “No” to Question 1, your deliberations are concluded, Plaintiff cannot
recover, and you should notify the Deputy Clerk that you have reached a verdict.

Question 2

Did the Department of Military and Veterans’ Affairs - Gino J. Merli Veterans
Center's discriminatory conduct described in Question 1 cause injury to Michael Semian?

Yes No

Proceed to Question 3.
Case 3:17-cv-01183-RDM Document 103 Filed 03/06/20 Page 3 of 4

Question 3

lf you answered “Yes” as Question 1, but find that Mr. Semian failed to prove
compensatory damages for his injuries, then you must award nominal damages of $1.00.
Therefore, if you find that Mr. Semian was unlawfully discriminated against but suffered no
actual injury as a result of the discrimination, you must enter $1.00 as nominal damages
below. If you find that Mr. Semian did suffer an actual injury as a result of Defendant's

unlawful discrimination, please enter $0 since you will compensate him for that deprivation
in Question 4.

Nominal Damages $

Question 4

Please state the amount that will fairly compensate Mr. Semian for any injury he actually

sustained as a result of the Department of Military and Veterans’ Affairs — Gino J. Merli
Veterans Center's discriminatory conduct.

Compensatory Damages $

 
Case 3:17-cv-01183-RDM Document 103 Filed 03/06/20 Page 4 of 4

Your deliberations have concluded.

After completing your deliberations, return your answers to these questions on the
verdict form signed and dated by the jury foreperson to the Courtroom Deputy.

THE FOREPERSON MUST SIGN AND DATE THIS VERDICT FORM.

a

Date: a §-20Q.0 Qoag ( g Was

For eperson
